Allowable Subject Matter
Claims 1-3, 5, 7-14, 16 and 18-28 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a refrigerator having a controller configured to cool the refrigeration compartment by one of a) using the cooling reservoir to cool the refrigeration compartment when the controller determines that the cooling reservoir is sufficiently cool to cool the refrigeration compartment; b) activating the electric motor to drive the compressor when the controller determines that the cooling reservoir is not sufficiently cool to cool the refrigeration compartment and the controller determines that the energy storage device has sufficient electrical energy to cool the refrigeration compartment; and c) activating the internal combustion motor to drive the compressor when the controller determines that the cooling reservoir is not sufficiently cool to cool the refrigeration compartment and the controller determines that the energy storage device does not have sufficient electrical energy to cool the refrigeration compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 9,956,850 to Casasanta et al. teaches a kinetic energy hybrid system for transport refrigeration.
U.S. Patent 6,327,994 to Labrador teaches a scavenger energy converter system its new applications and its control systems.
U.S. Patent Application Publication 2012/0152635 to Hartjen, III teaches kinetic energy storage system and method of use.
U.S. Patent Application Publication 2011/0294620 to Pruitt et al. teaches a power transmission system for hybrid vehicle.
U.S. Patent 9,636,994 to Hinrich teaches a cooling device for a hybrid module of a hybrid vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
8/4/2021